                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


SATCOMM,

        Petitioner,
                                                        CIVIL ACTION NO.
v.                                                    5:19-mc-00010-TES-CHW

PAYPAL, et. al.,

        Respondents.

                                           ORDER



        The Court dismissed SATCOMM’s case with prejudice and entered judgment

 against it. [Doc. 18]. The Court dismissed SATCOMM’s action for failure to prosecute

 because SATCOMM failed to obtain counsel to appear on its behalf. See [Doc. 17, pp. 3–

 4]. Now, SATCOMM has filed a motion asking the Court to vacate the order dismissing

 its case. See [Doc. 26]. The Court stands by its order dismissing SATCOMM’s case

 because SATCOMM had no right to appear before this Court unless it was represented

 by counsel—a rule the Court gave SATCOMM ample notice of and opportunity to

 comply with. See, e.g., [Doc. 8]. SATCOMM ignored this rule before the Court dismissed

 his case and he continues to ignore this rule now as it still has not obtained counsel.

        A corporation or other artificial entity cannot appear in federal court unless it is

 represented by counsel. See, e.g., Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory

 Council, 506 U.S. 194, 201-02 (1993) (“It has been the law for the better part of two
centuries . . . that a corporation may appear in the federal courts only through licensed

counsel.”); Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985) (“The rule is well

established that a corporation is an artificial entity that . . . cannot appear pro se, and

must be represented by counsel.”). The Court was correct to dismiss SATCOMM’s case

for failure to prosecute. Accordingly, SATCOMM’s Motion to Vacate [Doc. 27] is

DENIED.

       SO ORDERED, this 14th day of July, 2021.

                                           S/Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
